Citation Nr: 0616595	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1990, and he had three months, two days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky, which denied service connection for 
high cholesterol, and increased ratings for post operative 
residuals of a left knee injury and hypertension.  The 
veteran initiated an appeal of service connection for high 
cholesterol and an increased rating for post operative 
residuals of a left knee injury, but perfected an appeal only 
on an increased rating for post operative residuals of a left 
knee injury.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of the claim has been 
completed.

2.  The post operative residuals of a left knee injury are 
manifested by X-ray evidence of arthritis and symptoms of 
pain on motion, but there is no objective evidence of 
subluxation or instability; extension of the left knee is 
full and flexion is limited by only 10 degrees. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5259 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in December 2002, three 
months before the decision that is the subject of this 
appeal.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The VCAA notice does not comply with all requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), which are: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; (3) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) requests or tells the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  In this case, the RO inadvertently omitted what 
the evidence must show for an increased evaluation.  However, 
the Board finds no prejudice in this matter, for the reasons 
discussed below.   Bernard v. Brown, 4 Vet. App. 384 (1993).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, the first three elements are moot, as 
they have previously been adjudicated in the veteran's favor.  
The degree of disability was not provided, but as discussed 
below, no prejudice ensued.  Information concerning an 
effective date was also not provided, but since the claim 
decided herein is denied, the effective date is moot and the 
lack of notice has no prejudicial consequence.

The Board concludes that the discussions in the December 2003 
rating decision and the February 2004 Statement of the Case 
(SOC) adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the 


allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran two VA examinations, which adequately 
addressed the level of disability associated with the post 
operative residuals of a left knee injury.  There is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  


Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the 
current level of impairment, the disability must be 
evaluated in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  The 
determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's service-connected post operative residuals of 
a left knee injury are currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (Removal of 


symptomatic semilunar cartilage, which provides a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).

Diagnostic Code 5257 (Recurrent subluxation or lateral 
instability).  Under this diagnostic code, knee impairment 
with recurrent subluxation and lateral instability is rated 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005). 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 (Leg, limitation of flexion of) 
or 5261 (Leg, limitation of extension of) must at least meet 
the criteria for a zero percent rating.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 23-97. 

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  38 C.F.R. §  
4.71, Plate II (2005). 

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion 
and limitation of extension of the same joint.   See 
VAOPGCPREC 9-2004.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions, including testimony provided at a 
hearing; VA records for treatment from 2002 to 2005; and VA 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The veteran contends that he has arthritis of his left knee 
and lateral instability.  A review of the evidence indicates 
a separate rating under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability is not warranted.

Although the veteran's testimony indicates that he uses a 
brace for lateral instability and he subjectively complained 
of lateral instability during his VA examination in January 
2003, objective medical evidence has not confirmed his 
complaints.  The VA examiner in January 2003 specifically 
noted on examination that anterior-posterior drawer test was 
negative.  The absence of a drawer's sign ("Drawer sign- in 
a knee examination, the forward or backward sliding of the 
tibia indicating laxity or tear of the anterior (forward 
slide) or posterior (backward slide) cruciate ligaments of 
the knee."  Stedman's Medical Dictionary, 26th Edition) 
indicates the 


absence of instability.  The clinician also observed a 
negative McMurray's test ("McMurray's test- rotation of the 
tibia on the femur to determine injury to meniscal 
structures." Id.) and negative Lachman's testing 
("Lachman's test- an anterior drawer test for cases of 
severe knee injury, performed at 20 degrees of flexion." 
Dorland's Illustrated Medical Dictionary, 29th Edition).  
Varus and valgus testing were also negative for laxity.  The 
results of an MRI (magnetic resonance imaging) done in March 
2005 were inconclusive.  Significantly, the veteran denied 
any episodes of dislocation or recurrent subluxation when 
examined in October 1998, and VA outpatient records are 
negative for complaints that his left knee gives way or is 
otherwise unstable.  In summary, competent evidence does not 
reflect any objective findings of recurrent subluxation or 
lateral instability.  Accordingly, the service-connected 
post operative residuals of a left knee injury do not meet 
the criteria for a separate evaluation for lateral 
instability under Diagnostic Code 5257.

The veteran's post operative residuals of a left knee injury 
do not meet the criteria for additional compensation related 
to arthritis.  VA outpatient records reflect an ongoing 
diagnosis of osteoarthritis in the left knee.   
Interpretation of left knee X-rays in 1998 indicated 
findings consistent with very early degenerative changes.  
The October 1998 VA examiner diagnosed very early 
osteoarthritis based on these X-ray findings.  
Interpretation of X-rays from the 2003 VA examination was 
normal, but based on the previous X-ray findings and with 
application of reasonable doubt, the presence of arthritis 
is conceded.  An additional 10 percent rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(Degenerative arthritis) however, because competent evidence 
does not demonstrate limitation of motion at the 
noncompensable level, which is a negative 5 degrees of 
extension or 60 degrees of flexion.  The veteran 
demonstrated a range of motion of zero to 130 degrees in 
October 1998, which is very near the normal range of zero to 
140 degrees.  The veteran's flexion was further reduced to 
100 degrees in January 2003, which still does not meet the 
noncompensable criteria.  Moreover, the examiner attributed 
the limitation of motion to obesity, not to arthritis.  In 
any case, the veteran's limitation of motion does not meet 
the criteria for a noncompensable or a compensable rating 
under either Diagnostic Codes 5260 (flexion) or 5261 
(extension).  

Diagnostic Code 5259 adequately compensates for the veteran's 
pain as reflected in outpatient treatment records, VA 
examinations, and the veteran's testimony.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board 
considered functional loss due to pain; however, the 
evidence does not support additional compensation above the 
10 percent currently assigned.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991) (explaining that functional loss 
due to pain is to be rated at the same level as functional 
loss where motion is impeded).  As previously stated, the 
results of the VA examinations, which included the impact of 
pain and functional loss associated therewith, did not show 
limitation of extension or flexion that would warrant a 
rating under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. §§ 
4.40, 4.45; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca, 8 Vet. App. at 206 (1995).

As an additional matter, the Board considered whether 
referral for extraschedular consideration is warranted.  In 
this regard, the Board considered the veteran's testimony 
that indicated he was on light duty and could not drive a 
manual transmission, which is exclusively used in his regular 
position.  Testimony also indicated he did not foresee any 
promotions.  The employer's accommodations do not in 
themselves create an exceptional or unusual disability 
picture that would make use of the regular schedule of 
ratings impractical.  The same is true for the limitations 
the veteran experienced in promotion opportunities.  Some 
degree of interference is conceded since impairment of 
occupational ability is inherent in the assignment of a 10 
percent rating for post operative residuals of a left knee 
injury.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that a disability rating itself is recognition that 
industrial capabilities are impaired).  Evidence has not been 
presented that demonstrates an exceptional or unusual 
disability picture, such as marked interference with the 
veteran's employment or frequent hospitalizations, sufficient 
to warrant referral for extraschedular consideration.  As 
there is no objective evidence showing that the veteran's 
service-connected post operative residuals of a left knee 
injury, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation under the 
guidelines of 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for post operative residuals 
of a left knee injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


